     Case 3:18-cr-05469-LAB Document 53 Filed 06/15/21 PageID.309 Page 1 of 3




1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
       UNITED STATES OF AMERICA,                       CASE NO. 18cr5469-LAB-1
11
                                     Plaintiff,
12                                                     ORDER DENYING MOTION FOR
                        vs.                            REDUCTION OF SENTENCE
13                                                     [DOCKET 48]
14     CORINA DURAN,
                                 Defendant.
15
16
17          Corina   Duran    pled   guilty       in   2019   to   conspiracy   to   import
18    methamphetamine in violation of 21 U.S.C. §§ 952, 960, and 963, and 18
19    U.S.C. § 2. The Court imposed a total custodial sentence of 120 months — the
20    mandatory minimum sentence — followed by seven years of supervised
21    release. She is currently being held at FCI Dublin.
22          After serving 26 months, Duran moved for a reduction of sentence under
23    18 U.S.C. § 3582(c)(1)(A). Under this section, a court may modify a
24    defendant’s term of imprisonment if it concludes that “extraordinary and
25    compelling reasons” warrant a reduction after considering the factors set forth
26    in 18 U.S.C. § 3553(a). Duran’s motion cited her medical condition, arguing
27    that she was in danger of contracting and suffering serious consequences from
28    COVID-19, and asking to be released. The Government filed an opposition.
                                              -1-
                                                                                     18cr5469
     Case 3:18-cr-05469-LAB Document 53 Filed 06/15/21 PageID.310 Page 2 of 3




1           Duran points out that she has high blood pressure and an elevated heart
2     rate, which may be caused by hyperthyroidism. She is transgender and is
3     taking testosterone injections. Finally, she is obese, with a BMI of 36. The
4     Government concedes that her obesity could be a risk factor for COVID-19
5     complications, but denies that the remainder put her at any particular risk.
6     Duran supports her application with medical records, as well as the declaration
7     of Dr. Tara Vijayan, a specialist in infectious diseases and internal medicine.
8     Dr. Vijayan’s declaration was prepared in November of 2020, and is not specific
9     to Duran. Rather, it provides information about COVID-19 risks as they were
10    understood and prison conditions as they existed at the time. Some of the
11    information has changed, notably the availability and effectiveness of vaccines
12    and the infection rate in federal correctional facilities.
13          Even if Duran’s health problems put her at increased risk of serious
14    complications, other factors mitigate the risk. She is 23 years old and her health
15    conditions are being treated. She previously tested positive for COVID-19, and
16    has recovered. 1 The evidence provided shows, at most, that reinfection is
17    possible, not that it is likely. Additionally, vaccines have become available and
18    are being administered to BOP prisoners. Duran does not say whether she has
19    been vaccinated, but most inmates at FCI Dublin have been. As of this week,
20    561 inmates (of 763) and 174 staff at the facility have been fully vaccinated.
21    See https://www.bop.gov/coronavirus/ (visited June 15, 2021). One Dublin
22    inmate and three staff currently have confirmed active cases of COVID-19. Id.
23    In view of these facts, the risk to her appears small. See United States v.
24    Moore, 2021 WL 2417722, slip op. at *3 (D. Id. June 11, 2021) (describing the
25    risk of reinfection as negligible, particularly in light of vaccine availability and
26
      1Duran’s brief makes the pro forma argument that a medical test is necessary to confirm
27
      she has recovered. But it is clear she is not experiencing symptoms, or she would have said
28    so.
                                                -2-
                                                                                         18cr5469
     Case 3:18-cr-05469-LAB Document 53 Filed 06/15/21 PageID.311 Page 3 of 3




1     the low number of active cases at the facility where she was being held). If she
2     herself has been vaccinated, the risk is even lower. See United States v. Cole,
3     2021 WL 2402299, slip op. at *7 (E.D. Cal., June 11, 2021) (holding that a
4     prisoner’s vaccination undercuts claims of extraordinary and compelling
5     circumstances). Having considered Duran’s motion and documentation, the
6     Court concludes that no extraordinary or compelling circumstances warrant a
7     sentence reduction.
8           But even if the Court found extraordinary and compelling circumstances,
9     consideration of the 18 U.S.C. § 3553(a) factors does not support Duran’s
10    claim. She has a significant criminal record, and the offense for which she was
11    sentenced was a serious one. She has served only a fraction of her sentence.
12    The need for specific deterrence, protection of the public, and promotion of
13    respect for the law counsel weigh against early release. These, along with the
14    other § 3553(a) factors, favor leaving her original sentence undisturbed.
15          Duran has not shown that remaining in custody puts her in any particular
16    danger either now or in the future, nor has she established extraordinary or
17    compelling circumstances. Even if she had, the § 3553(a) factors weigh against
18    a sentence reduction. Her request for early release is DENIED.
19
20          IT IS SO ORDERED.
21
22    Dated: June 15, 2021
23                                           Honorable Larry A. Burns
24                                           United States District Judge

25
26
27
28
                                           -3-
                                                                                18cr5469
